PER'CURIAM.
The law is clear that where a release or satisfaction of a mortgage is the result of mistake, it will not inure to the benefit of a person acquiring an interest in the property who did not rely or advance anything on the faith of such discharge. United Serv. Corp. v. Vi-An Constr. Corp., 77 So.2d 800 (Fla.1955); see First Family Mortgage Corp. v. White, 549 So.2d 1049 (Fla. 3d DCA 1989).
In the instant case, it is undisputed that appellee, Manzini & Associates, P.A., a law firm which accepted a quitclaim deed to a condominium in lieu of payment for legal services, had actual knowledge of an existing mortgage on the property transferred. Under these circumstances, mistaken information subsequently given the firm by the Federal Deposit Insurance Corporation as to the mortgage’s satisfaction is not controlling, since the firm neither relied on nor advanced anything on the basis of the information.
Accordingly, the trial court’s order which concluded that the mortgage holder, Republic National Bank, was estopped from asserting its mortgage interest in the condominium is reversed and the case remanded with instructions that summary judgment be entered in the bank’s favor.